

116 HRES 1139 IH: Honoring the 50th Anniversary of the National Park Service Volunteers-In-Parks program that was established on July 29, 1970.
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1139IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Mr. Kind (for himself and Mr. Hurd of Texas) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONHonoring the 50th Anniversary of the National Park Service Volunteers-In-Parks program that was established on July 29, 1970.That the House of Representatives honors the 50th Anniversary of the National Park Service Volunteers-In-Parks program that was established on July 29, 1970.